Citation Nr: 1039023	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma.  

3.  Entitlement to a rating in excess of 10 percent for 
asbestosis for the period prior to July 10, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 24, 1952 to 
September 17, 1952 and from September 1956 to March 1961.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several different rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico.  In November 2003, a claim for service connection for 
asbestosis was granted and a 10 percent rating was assigned 
effective May 13, 2003.  In February 2004, a claim for service 
connection for non-Hodgkin's lymphoma was denied.  In October 
2004, the Veteran filed a notice of disagreement as to the 
initial rating for the asbestosis and the denial of the non-
Hodgkin's lymphoma.  In November 2006, the RO denied a claim for 
service connection for bilateral hearing loss.  

In February 2006, the Veteran received a decision review officer 
hearing at the RO for the issues of service connection for non-
Hodgkin's lymphoma and an initial increased rating for 
asbestosis.  A copy of the transcript has been associated with 
the file.  

During the course of the appeal, the evaluation for asbestosis 
was increased to 60 percent, effective from July 10, 2007.  In a 
November 2008 statement, the Veteran clarified that he no longer 
sought an increased rating for asbestosis, but did want an 
effective date prior to July 10, 2007 for the assignment of the 
60 percent rating.  Therefore, that issue has been re-
characterized as set forth on the first page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for non-Hodgkin's lymphoma and a 
rating in excess of 10 percent for asbestosis for the period 
prior to July 10, 2007, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The Veteran did not exhibit impaired hearing in service or any 
sensorineural hearing loss within the first year following 
separation from service, and a preponderance of the evidence is 
against a finding that hearing loss is otherwise associated with 
his active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service 
and sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2006 letter satisfied the duty to notify the Veteran.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010).  The agency of original jurisdiction notified 
the Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  He was 
also informed of the process by which initial disability ratings 
and effective dates are assigned.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service medical records have been associated 
with the claims file.  All identified and available medical 
records have been secured.  

The Veteran has not been given a VA medical examination.  A 
medical examination is not needed to make a decision in this 
case.  There is a lack of competent, credible evidence that the 
Veteran suffered an event, injury, or disease in service and that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease that happened in service.  
38 C.F.R. § 3.159(c)(4)(i) (2010).  VA's duty to assist is not 
invoked where no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As explained further below, there other issues that are being 
remanded for a hearing that the Veteran requested on his formal 
appeal form for those issues in June 2006.  On the Veteran's 
October 2007 appeal form, the Veteran stated he did not want a 
hearing regarding his claim for service connection for bilateral 
hearing loss.  In December 2009, the Veteran stated he had no 
further evidence to submit.  The Board finds the duties to notify 
and assist have been met.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition, service connection for sensorineural hearing loss 
may also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses' personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

Service treatment and personnel records show that the Veteran was 
in service from June 1952 to September 1952 and discharged due to 
unsuitability.  A September 1952 record states that the he was a 
recruit who had spent the past seven weeks in Maryland.  He then 
served from September 1956 to March 1961.  He received 15/15 on 
all whispered and spoken voice tests during his in service 
periods.  There is no showing of treatment for, complaints of or 
symptoms of bilateral hearing loss.  

The Veteran has a number of serious medical problems.  He 
received extensive medical treatment from the mid-1980s to the 
present.  These records are in his file.  For example, in August 
2004, the Veteran had 39 items on a VA problem list; there are no 
problems regarding hearing loss.  

An April 2006 VA record shows the Veteran complained of hearing 
loss.  There was a large amount of deeply impeded wax that 
plugged the left ear.  The right ear was normal.  The assessment 
was hearing loss due to wax.  

In July 2006, the Veteran filed a claim for bilateral hearing 
loss.  In his January 2007 notice of disagreement, the Veteran 
stated he was a gunner of a mounted cannon.  He stated he was in 
combat in Korea.  In his October 2007 appeal, he described being 
a loader for a cannon which was fired every week for four years.  
He said he was only 27 when he was in the Navy, but over the 
years his hearing had continued to decline and now it was 
impaired.  In civilian life he was not exposed to loud noises.  
On his May 2009 application for total disability for individual 
unemployability he stated he was a police officer for over 20 
years.  

A March 2009 VA record shows the Veteran was given a check up and 
reported no bilateral hearing loss complaints.  

The Veteran's hearing has not been tested and it is unknown 
whether it meets the standard for hearing loss for VA purposes 
under 38 C.F.R. § 3.385.  Even if he met the criteria, the Board 
finds that service connection is not warranted for bilateral 
hearing loss.  The Veteran apparently spent his first period of 
service in 1952, which was three months and fourteen days in 
total, in training.  His DD 214 indicates he had no foreign or 
sea service.  The rest of the Veteran's service, which was from 
1956 to 1961, did not take place during in a period of war.  See 
38 U.S.C.A. § 101(9), (11) & (29) (West 2002).  The Board finds 
that the Veteran did not participate in combat and his statements 
to the effect that he had acoustic trauma from combat during 
active duty and no post service acoustic trauma (despite more 
than 20 years working as a police officer) are not credible.    

The Veteran's competent complaints regarding bilateral hearing 
loss are taken into account.  The Veteran may state what he 
actually experienced and the Veteran's hearing acuity within his 
personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2) (2010).  However, the Board must also 
assess credibility.  The Board affords the Veteran's statements 
regarding the incurrence of his hearing loss less weight because 
the Veteran's statements, particularly the one asserting combat, 
show a lack of consistency and plausibility, which are 
considerations for the Board.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board also takes into account a lack of treatment or other 
records documenting hearing loss in service and for years 
afterward.  The evidence does show that the Veteran was treated 
for other illnesses, diseases and disabilities.  Given his 
constant treatment and statements about his hearing loss, it is 
puzzling as to why he would not have complained about bilateral 
hearing loss at some point sooner than April 2006.  After 
reviewing all the evidence, the Board does not accept the 
Veteran's statements that he has had bilateral hearing loss since 
his service.  Continuity of symptomatology is not established for 
the claim.  38 C.F.R. § 3.303(b) (2009).  

The evidence does not support a presumption of service connection 
because hearing loss has not shown to have manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  The Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

On a substantive appeal (VA Form 9) regarding the issues of 
service connection for non-Hodgkin's lymphoma and an initial 
increased rating for asbestosis received in June 2006, the 
Veteran indicated that he wanted a hearing before a Veterans' Law 
Judge at a local VA office.  The claims file does not indicate 
that a hearing was ever scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  On remand, the 
Veteran should be scheduled for a Board hearing at the San Juan, 
Puerto Rico RO.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

Schedule the Veteran for a Board hearing 
at the RO, with appropriate notification 
to the Veteran and his representative.  
After a Board hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


